Filed 8/21/15 Quality Loan Service Corp. v. JPMorgan Chase Bank CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


QUALITY LOAN SERVICE CORP.,
         Plaintiff,
                                                                     A142603
v.
JPMORGAN CHASE BANK, N.A.,                                           (Alameda County
                                                                     Super. Ct. No. RG12659614)
         Defendant and Respondent;
STEVEN WIERZBA,
         Defendant and Appellant.


                                        MEMORANDUM OPINION1
         Steven Wierzba, in pro. per., appeals an order distributing surplus proceeds from
the nonjudicial foreclosure sale of his residence. Wierzba does not assert he is entitled to
a share of the surplus proceeds. Instead, he asserts the foreclosure sale should be set
aside and his property returned to him because the foreclosure proceedings were
fraudulent. We affirm. While Wierzba is free to challenge the propriety of the
foreclosure proceedings, he may not do so in this action, which was instituted for the
limited purpose of determining the proper distribution of the surplus.
         As the parties are familiar with the facts and procedural history, we review them in
brief. Quality Loan Service Corp. (QLS) instituted nonjudicial foreclosure proceedings
against Wierzba’s residence and, on August 9, 2012, the property was sold to a third

         1
         We resolve this case by a memorandum opinion pursuant to California Standards
of Judicial Administration, section 8.1(1), (3).
party through a trustee’s sale. After using the sale proceeds to satisfy the unpaid debt on
a senior deed of trust, a surplus of $226,161.77 remained. QLS determined there was a
conflict between potential claimants to the surplus and therefore petitioned to deposit the
sum with the court pursuant to Civil Code2 section 2924j. The trial court directed the
clerk to receive the surplus and discharged QLS from further responsibility for
disbursement.
       JPMorgan Chase Bank, N.A. (JPMorgan), which purports to hold the second
priority lien on the subject property, filed a claim for the surplus proceeds. On May 1,
2014, Wierzba filed a document with the trial court contesting QLS’s status as trustee and
asserting JPMorgan had no interest in the property. Attached to the document is a
declaration by Wierzba stating he does not request any distribution from the surplus, but
he considers the foreclosure proceedings fraudulent and void. The trial court
subsequently entered an order distributing $207,720.37 of the surplus to JPMorgan.3
Wierzba filed a motion for reconsideration, which was denied by the court. At a hearing
on the motion for reconsideration, the court explained JPMorgan had shown it had a lien
on the property and “the only issue before th[e] court is who gets the surplus proceeds.”
       On appeal, Wierzba does not challenge the trial court’s reasoning. He merely
reasserts his claim that the underlying foreclosure proceedings were improper. But the
trial court was not in a position to adjudicate such a claim in an action to distribute
surplus proceeds from a foreclosure sale pursuant section 2924j. The statute merely
requires a court to consider all timely filed claims and distribute the deposited funds to
any and all claimants entitled thereto. (§ 2924j, subds. (c)–(d).) Nothing in the statute
authorizes the court to void a foreclosure sale or return a property to its original owner.
Yet this is the only relief Wierzba sought. Additionally, because Wierzba has expressly
stated he does not seek any portion of the surplus, he could not have been harmed by the


       2
           All statutory references are to the Civil Code.
       3
         The remainder of the surplus was held by the court, and if not claimed by a party,
shall escheat to the State of California.


                                                2
trial court’s decision to distribute proceeds to JPMorgan. Accordingly, he also lacks
standing to appeal.
       As Wierzba’s request is procedurally improper, the trial court did not err in
granting JPMorgan’s claim to the surplus. Nor did it err in denying Wierzba’s motion for
reconsideration. Accordingly, we affirm. 4 Respondents are entitled to their costs on
appeal.



                                                 _________________________
                                                 Margulies, J.


We concur:


_________________________
Humes, P.J.


_________________________
Banke, J.




       4
         Wierzba is free to pursue his claims in a separate action. Indeed, it appears he
has already done so by filing two separate suits against JPMorgan and QLS in federal
court.


                                             3